Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	After further consideration, the previous restriction and species election have been withdrawn and all claims have been examined.

Claim Status
	Claims 1-20 are pending and rejected.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 12 reads “the carbon film is has a thickness” which should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2010/0093187 A1 in view of Godet, US 2014/0273461 A1, Seamons, US 2011/0151142 A1, and Xu, US 10,121,506 B1.
	Please note: The inventor Godet has been used for US 2014/0273461 A1 to differentiate between Lee references.
	Regarding claim 1, Lee teaches a method of processing a substrate (methods for depositing an amorphous carbon layer on a substrate, abstract and 0014), comprising: 
flowing a carbon-containing precursor and a carrier gas into a processing volume having a substrate positioned therein (introducing a hydrocarbon source and a plasma initiating gas into the processing chamber with the hydrocarbon gas, where a substrate is positioned in the processing chamber, 0014, and where since the plasma-initiating gas is introduced into the chamber with the hydrocarbon source and gasses are flowed through the showerhead, 0029 and Fig. 3, the plasma-initiating gas is considered a carrier gas since it will carry the hydrocarbon source through the showerhead so as to be introduced into the processing volume); 
generating a plasma in the processing volume by applying a first RF bias to a substrate support to deposit a first portion of a carbon film onto the substrate (where plasma is generated by connecting the substrate support pedestal to a source of RF frequency, 0031, such that a first RF bias will be applied to the support for generating the plasma for deposition, 0050-0051), 
terminating flow of the carbon-containing precursor while maintaining flow of the carrier gas (where a pause step is provided in which the plasma-initiating gas, a dilution gas, and/or precursor can be flown with a reduced or no deposition rate, 0054, such that the flow of the carbon-containing precursor can be terminated while the flow of the carrier gas, i.e. plasma-initiating gas, is maintained); and
reintroducing the carbon-containing precursor into the processing volume in the presence of the plasma to deposit a second portion of the carbon film (where the deposition is repeated from 1 to 100 cycles to form the amorphous carbon material, 0054, such that the carbon-containing precursor will be reintroduced into the processing volume in the presence of plasma to deposit a second portion of the carbon film).
Lee further teaches that a carrier gas can be used with the hydrocarbon source, where the carrier gas is typically an inert gas such as nitrogen or a noble gas, such as argon or helium (0030, 0035, and 0042). They teach that the plasma-initiating gas may be helium, nitrogen, argon, and combinations thereof (0042). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the plasma-initiating gas can also be used as a carrier gas because they will all be introduced to the processing volume at the same time and because they are the same gases.
Lee teaches that a plasma may be initiated for the pause step if the plasma-initiating gas and/or a dilution gas is used (0054). They teach using the carbon layer as a hardmask layer (0071).
They do not teach flowing a nitrogen-containing gas into the processing volume and ionizing the nitrogen-containing gas in the presence of plasma while maintaining the plasma in the processing volume.
Godet teaches a method of processing a substrate (a method of forming an amorphous carbon layer on a substrate, abstract), comprising: 
flowing a carbon-containing precursor and a carrier gas into a processing volume having a substrate positioned therein (supplying a gas mixture that includes a hydrocarbon compound and inert gas, i.e. a carrier gas, to a processing chamber, 0049, where the inert gas is argon or helium and other carrier gases can be nitrogen, hydrogen, etc., 0051, indicating that the inert gas can be a carrier gas since it is described and then other carrier gases are described, where a substrate is placed in the processing chamber, 0046 and Fig. 2); 
generating a plasma in the processing volume to deposit a first portion of a carbon film onto the substrate (where during deposition an RF source power is applied to maintain a plasma formed from the gas mixture and an amorphous carbon layer is formed, 0055 and Fig. 3); 
flowing ammonia into the processing volume and contacting the carbon film with the ammonia (performing hydrogen implantation in-situ by flowing a hydrogen containing gas such as NH3, 0057 and 0060, such that the carbon film will be contacted with a nitrogen-containing gas, where the implantation is done using plasma, 0057 and 0063); 
and 
reintroducing the carbon-containing precursor and the carrier gas into the processing volume to deposit a second portion of the carbon film (where after ion implantation the amorphous carbon film is deposited again, 0065 and Fig. 3, such that the carbon-containing precursor and the carrier gas will be reintroduced into the chamber or processing volume to deposit a second portion of the film).
Godet teaches that the amorphous carbon layer is used as a hardmask (0013). They teach that the hydrogen implanted amorphous carbon layer has desired properties such as film transparency, mechanical strength, and low stress (0022). They teach that the hydrogen elements implanted into the amorphous carbon layer may alter the bonding structure of the carbon elements networked in the amorphous carbon layer so as to maintain low stress levels in the resultant amorphous carbon layer while maintaining film density within a desired range (0022). 
From the teachings of Godet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee to have performed the hydrogen plasma implantation process during the deposition pauses by flowing ammonia gas, i.e. a nitrogen-containing gas, because Lee teaches that plasma can be performed during the pauses and Godet teaches that hydrogen plasma implantation using ammonia can reduce the stress levels in an amorphous carbon film used as a hardmask such that it will be expected to improve the stress in the hardmask film.
Lee in view of Godet does not teach maintaining the plasma between the deposition and plasma treatment steps.
	Seamons teaches methods for reducing defects during multi-layer deposition that includes exposing the substrate to a first gas mixture and an inert gas in the presence of plasma to deposit a first material layer on the substrate, terminating the first gas mixture when a desired thickness of the first material is achieved while still maintaining the plasma and flowing the inert gas, and exposing the substrate to the inert gas and a second gas mixture in the presence of the plasma to deposit a second material layer over the first material layer in the same processing chamber (abstract). They teach that maintaining a continuous plasma between each deposition step keeps any particles formed during the previous deposition or flaking off from the surfaces of the chamber suspended in the plasma, preventing unwanted particles from falling on the substrate (0020). 
	From the teachings of Seamons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Godet to have maintained the plasma between the deposition and plasma treatment steps by continuing the flow of the carrier or inert gas because Seamons indicates that maintaining plasma flow using inert gas between deposition steps prevents particles from falling onto the substrate, where the hydrogen implantation and deposition processes require plasma such that it will be expected to provide the plasma required for the treatment and deposition steps while also preventing particle contamination. Therefore, in the process of Lee in view of Godet and Seamons the plasma will be maintained in the processing volume by continuing flow of the inert/carrier gas and a nitrogen-containing gas (ammonia) will flow into the processing volume to be ionized by the plasma for hydrogen implantation, where the substrate will be exposed to the nitrogen plasma. 
	They do not teach exposing the substrate to the plasma for less than three seconds.
Godet teaches exposing the carbon film to ammonia for implanting hydrogen into the film (abstract and 0060). They teach that choosing a proper range of ion implantation energy to implant suitable amount of hydrogen ions into the amorphous layer as film with the desired properties may be obtained (0059). 
Xu teaches a magnetic-recording medium that includes a hydrogen and nitrogen implanted carbon overcoat (abstract). They teach that the combined hydrogen and nitrogen implantation process can be performed with various gases such as N2, H2, and NH3 (Col. 2, line 67 through Col. 3, line 4). They teach that the implantation process uses RF powered electrodes to generate a high-density hydrogen and nitrogen plasma for implantation into the carbon film (Col. 2, lines 40-51). They teach that various process variables have been found to affect the concentration of implanted hydrogen, such as the percentage ratio of the hydrogen gas flow rate to the total gas flow rate, the total gas pressure in the chamber, the energy of the implantation determined by the potential difference between the film and the plasma, and the time duration of the implantation (Col. 8, lines 12-19). They teach that by increasing the time duration of the combined hydrogen and nitrogen implantation, the concentration of implanted hydrogen would be expected to increase proportionately up to a limit determined at least by hydrogen saturation of the top-surface layer of the carbon film (Col. 8, lines 26-47). They teach performing implantation for a time of 1.5 sec (Col. 6, line 65 through Col. 7, line 10). They teach that the implantation process can provide an N/C percentage ratio of between about 15-30% within about 2.6 seconds or less (Col. 3, lines 27-30). Therefore, Xu teaches performing a hydrogen and nitrogen plasma implantation process, where ammonia can be used as a gas, and where the amount of hydrogen implanted increases with increased implantation time, and where the time for implanting is 2.6 seconds or less or 1.5 seconds.
	From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Godet and Seamons to have optimized the time the implantation, i.e. exposure time of the substrate to the ionized nitrogen-containing gas, to be within the claimed range from the time range of 1.5 seconds so as to have provided a film with the desired properties because Godet teaches that the film properties are dependent on the hydrogen concentration and Xu teaches that the hydrogen concentration is dependent on the time duration of the process, where 1.5 seconds is indicated as being a suitable time for implanting hydrogen into a carbon film, such that by optimizing the time of the process to be within the claimed range it is expected to provide a sufficient amount of hydrogen in the film. Further, since the substrate is exposed to ammonia (the nitrogen-containing precursor) during the implantation time, the time that the substrate is exposed to ammonia will be equivalent to the implantation time. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 2, Lee in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Lee further teaches that the substrate is maintained at a temperature ranging from about 0°C to about 100°C (0045), such that it overlaps the claimed range. Godet further teaches controlling the temperature of the substrate so it does not overheat during plasma immersion ion implantation, where the temperature of the substrate support assembly may be controlled between about 10°C to about 200°C (0023), indicating the substrate temperature should be within that range during ion implantation. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a substrate temperature ranging from 10-100°C because such a range is desirable for both the deposition and ion implantation steps and by using the same temperature for both it will provide a more simplified process, i.e. not requiring temperature changes between steps. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 4, Lee in view of Godet, Seamons, and Xu suggest the process of claim 1. Lee further teaches that the hydrocarbon source can be supplied at a flow rate from about 400 sccm and 8000 sccm (0053), such that it overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 5, Lee in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Lee further teaches that each cycle deposits an amorphous carbon film having a thickness in the range of .1 nm to about 100 nm (1 Å to about 1000 Å) (0054). They teach that the deposition rate of the process ranges from about 1 nm/min to about 3,000 nm/min (10 Å/min to about 30000 Å/min) (0053). 
Godet further teaches depositing the first amorphous carbon film to a thickness between about 10 nm and about 100nm followed by performing ion implantation and then repeating the deposition/implantation cycle (0065, Fig. 3, and Fig. 5A-E).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited each layer in a cycle to have a thickness in the range of 10-100 nm because both Lee and Godet indicate that such a thickness is suitable for a deposition cycle, where Godet indicates that such a thickness range is desirable before hydrogen implantation.
Therefore, the deposition time per cycle will range from 0.2 seconds to 6000 seconds, such that the carbon-containing precursor will be introduced from a time overlapping the claimed range per deposition cycle. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 6, Lee in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Lee further teaches that the deposition cycles are repeated to provide an amorphous carbon layer having a thickness from about 1 nm to about 1500 nm, i.e. 0.001 to 1.5 microns (0054). Therefore, the thickness of the film will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 7, Lee in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Lee further teaches that the carbon-containing precursor is acetylene (0039).
	
	
	
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, WO 2019/199681 A1 in view of Godet, US 2014/0273461 A1, Seamons, US 2011/0151142 A1, and Xu, US 10,121,506 B1.
	Regarding claim 1, Yang teaches a method of processing a substrate (abstract), comprising: 
flowing a carbon-containing precursor and a carrier gas into a processing volume having a substrate positioned therein (flowing a hydrocarbon gas and a diluent or carrier gas into a processing chamber having a substrate, 0005, where the gases flow through gas inlet 109 into the chamber, 0014 and Fig. 1, such that the diluent is considered a carrier gas because it will carry the hydrocarbon gas into the processing volume via the gas inlet); 
generating a plasma in the processing volume by applying a first RF bias to a substrate support to deposit a first portion of a carbon film onto the substrate (where a first RF power is applied to an electrode embedded in the substrate support for igniting and maintaining plasma for carbon film deposition, 0005, 0019, and 0020). 
Yang teaches that the amorphous carbon layer has a desirably higher ratio of sp3 content to sp2 content when compared to conventional deposition methods so to provide amorphous carbon layers having improved density, rigidity, etc. (0012). They teach using the films as hardmask layers (abstract).
They do not teach terminating flow of the carbon-containing precursor while maintaining flow of the carrier gas to maintain the plasma within the processing volume or flowing a nitrogen-containing gas into the processing volume.
As discussed above, Godet teaches a method of forming an amorphous carbon layer on a substrate by flowing a gas mixture including a hydrocarbon source and an inert gas so as to deposit a layer of a carbon film, performing a plasma hydrogen implantation process using ammonia, and then depositing another layer of a carbon film (abstract, 0046, 0049, 0055, 0057, 0060, 0065, and Fig. 3). Godet teaches that the amorphous carbon layer is used as a hardmask (0013). They teach that the hydrogen implanted amorphous carbon layer has desired properties such as film transparency, mechanical strength, and low stress (0022). They teach that when an amorphous carbon layer is formed with complete sp3 hybridization and zero hydrogen content the stress may reach up to several GPa, which is undesired as it may cause substrate bow or depth of focus issues during subsequent lithography processes (0058). They teach that when the carbon bonding structures are severely constrained it may adversely contribute to high film stress, even though the density of the film is increased (0058). They teach that a hydrogen implantation process is performed to break a portion of the carbon bonds and terminate these bonds with hydrogen atoms so the density remains the same, while the stress is lowered (0058).
From the teachings of Godet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yang to have performed the hydrogen plasma implantation process during the deposition by stopping the flow of the carbon-containing precursor (since it is not needed or desired for the implantation process) and then performing the hydrogen plasma implantation process by flowing ammonia gas (a nitrogen-containing gas) followed by reintroducing the carbon-containing precursor for further deposition because Yang teaches depositing a carbon film with a high sp3 ratio and Godet teaches that hydrogen plasma implantation using ammonia can reduce the stress levels in an amorphous carbon film having a high sp3 ratio while maintaining the density for a film used as a hardmask such that it will be expected to improve the stress in the hardmask film while maintaining the desired density.
Lee in view of Godet do not teach maintaining the plasma between the deposition and plasma treatment steps and maintaining the flow of the carrier gas.
	As discussed above, Seamons teaches depositing a multi-layer film by flowing a first gas mixture and an inert gas in the presence of plasma to deposit a first material layer on the substrate, terminating the first gas mixture when a desired thickness of the first material is achieved while still maintaining the plasma and flowing the inert gas, and exposing the substrate to the inert gas and a second gas mixture in the presence of the plasma to deposit a second material layer over the first material layer in the same processing chamber (abstract). They teach that maintaining a continuous plasma between each deposition step keeps any particles formed during the previous deposition or flaking off from the surfaces of the chamber suspended in the plasma, preventing unwanted particles from falling on the substrate (0020). 
	From the teachings of Seamons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yang in view of Godet to have maintained the plasma and the flow of the inert gas (carrier) between the deposition and plasma treatment steps by continuing the flow of the carrier or inert gas because Seamons indicates that maintaining plasma flow using inert gas between deposition steps prevents particles from falling onto the substrate such that it will be expected to provide the plasma required for the treatment and deposition steps while also preventing particle contamination. Therefore, in the process of Yang in view of Godet and Seamons, the plasma will be maintained in the processing volume by continuing flow of the inert/carrier gas, a nitrogen-containing gas (ammonia) will flow into the processing volume to be ionized by the plasma for hydrogen implantation, where the substrate will be exposed to the nitrogen plasma, and then when the plasma treatment is over, the ammonia will be terminated since it is not needed during deposition and the carbon-containing precursor will be reintroduced in the presence of the plasma for deposition of a second portion of the carbon film.
	They do not teach exposing the substrate to the plasma for less than three seconds.
Godet teaches exposing the carbon film to ammonia for implanting hydrogen into the film (abstract and 0060). They teach that choosing a proper range of ion implantation energy to implant suitable amount of hydrogen ions into the amorphous layer as film with the desired properties may be obtained (0059). 
As discussed above, Xu teaches performing a hydrogen and nitrogen plasma implantation process into a carbon film, where ammonia can be used as a gas, and where the amount of hydrogen implanted increases with increased implantation time, and where the time for implanting is 2.6 seconds or less or 1.5 seconds (abstract, Col. 2, lines 40-51, Col. 2, line 67 through Col. 3, line 4, Col. 3, lines 27-30, Col. 6, line 65 through Col. 7, line 10, Col. 8, lines 12-47).
	From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yang in view of Godet and Seamons to have optimized the time the implantation, i.e. exposure time of the substrate to the ionized nitrogen-containing gas, to be within the claimed range from the time range of 1.5 seconds so as to have provided a film with the desired properties because Godet teaches that the film properties are dependent on the hydrogen concentration and Xu teaches that the hydrogen concentration is dependent on the time duration of the process, where 1.5 seconds is indicated as being a suitable time for implanting hydrogen into a carbon film, such that by optimizing the time of the process to be within the claimed range it is expected to provide a sufficient amount of hydrogen in the film. Further, since the substrate is exposed to ammonia (the nitrogen-containing precursor) during the implantation time, the time that the substrate is exposed to ammonia will be equivalent to the implantation time. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 2, Yang in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Yang further teaches that the substrate is maintained at a temperature ranging from about -25°C and about 25°C (0022), such that it overlaps the claimed range. Godet further teaches controlling the temperature of the substrate so it does not overheat during plasma immersion ion implantation, where the temperature of the substrate support assembly may be controlled between about 10°C to about 200°C (0023), indicating the substrate temperature should be within that range during ion implantation. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a substrate temperature ranging from 10-25°C because such a range is desirable for both the deposition and ion implantation steps and by using the same temperature for both it will provide a more simplified process, i.e. not requiring temperature changes between steps. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 3, Yang in view of Godet, Seamons, and Xu suggest the process of claim 1. Yang further teaches that the pressure of the process is less than about 100 mTorr or between about 0.1 mTorr and about 20 mTorr (0005 and 0018). Godet teaches that the ion implantation gas mixture may be supplied to the chamber where the chamber pressure is generally maintained between about 2 mTorr and about 20 mTorr (0062). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have set the deposition and implantation pressure to be in a range of 2-20 mTorr so that they have the same pressure to simplify the processing conditions so as to not require a pressure change during processing. Therefore, the chamber will be maintained at a pressure overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 4, Yang in view of Godet, Seamons, and Xu suggest the process of claim 1. Godet further teaches supplying a hydrocarbon gas at a rate of about 200 sccm and about 3000 sccm or between about 400 sccm and about 2000 sccm (0055). They teach that the process can be done at a pressure of less than 20 mTorr (0054). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have flowed the carbon-containing precursor as a rate of 400-2000 sccm because Godet indicates such a rate is suitable for deposition of a carbon film, where the process can be done at low pressures. Therefore, the flow rate overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 6, Yang in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Yang further teaches depositing a film having a thickness between about 1 kA and about 40 kA, i.e. about 0.1 to about 4 microns (0025). Therefore, the thickness of the film will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 7, Yang in view of Godet, Seamons, and Xu suggest the process of instant claim 1. Yang further teaches that the carbon-containing precursor is acetylene, i.e. C2H2 (0018).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Godet, Seamons, and Xu as applied to claim 1 above, and further in view of Lairson, US 2003/0027019 A1.
Regarding claims 4 and 5, Yang in view of Godet, Seamons, and Xu suggest the process of claim 1. Yang teaches applying between about 500W and 5 kW of power (0020), using a pressure between about 0.1 mTorr and about 50 mTorr (0018), and using carbon gas sources including ethylene, i.e. C2H4 (0018).   
Godet further teaches depositing the first amorphous carbon film to a thickness between about 10 nm and about 100nm followed by performing ion implantation and then repeating the deposition/implantation cycle (0065, Fig. 3, and Fig. 5A-E). Godet also teaches flowing carrier gases such as nitrogen, nitric oxide, hydrogen, ammonia, a mixture of hydrogen and nitrogen, or combinations thereof during deposition to control the density and deposition rate of the amorphous carbon layer (0051).
They do not teach the deposition rate of the process.
Lairson teaches depositing a carbon layer by PECVD by applying 1000 W with a substrate bias of 300V and a process gas of ethylene flowing at a rate of 150 sccm (0043). They teach that the pressure in the deposition chamber is typically between about 20 to 40 mTorr (0043). They teach that the process time is about 5 seconds and results in 5 nm or predominantly sp3 carbon (0043).
From the teachings of Lairson, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yang in view of Godet, Seamons, and Xu to have flowed the carbon source precursor at a flow rate of 150 sccm because Lairson indicates that such a flow rate is suitable for a PECVD deposition of carbon using similar process parameters, i.e. pressures, powers, and hydrocarbon sources such that it will be expected to provide a suitable flow rate for film deposition and will therefore be within the claimed range. 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the deposition of the film so that the deposition rate is about 1 nm/s because Lairson indicates that such a deposition rate is suitable for forming a carbon film that is predominantly sp3 carbon using similar process parameters to Yang such that the deposition rate of Yang will be expected to be similar to that. Since, Godet suggests depositing 10-100 nm of carbon before performing hydrogen implantation, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have introduced the carbon precursor to the processing volume for a time of 10-100 seconds so as to have deposited a film having the thickness suggested by Godet before implanting hydrogen. Therefore, in the process of Yang in view of Godet, Seamons, Xu, and Lairson, the flow rate of the carbon precursor will be within the range of clam 4 and the time the carbon precursors will be introduced into the processing volume for a time overlapping the range of claim 5. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	

Claims 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Godet, US 2014/0273461 A1 in view of Venkatasubramanian, US 2018/0358222 A1.
	Please note: The second inventor has been used for US 2014/0273461 A1 to differentiate between Lee references.
	Regarding claim 8, Godet teaches a method of processing a substrate (a method of forming an amorphous carbon layer on a substrate, abstract), comprising: 
flowing a carbon-containing precursor and a carrier gas into a processing volume having a substrate positioned therein (supplying a gas mixture that includes a hydrocarbon compound and inert gas, i.e. a carrier gas, to a processing chamber, 0049, where the inert gas is argon or helium and other carrier gases can be nitrogen, hydrogen, etc., 0051, indicating that the inert gas can be a carrier gas since it is described and then other carrier gases are described, where a substrate is placed in the processing chamber, 0046 and Fig. 2); 
generating a plasma in the processing volume to deposit a first portion of a carbon film onto the substrate (where during deposition an RF source power is applied to maintain a plasma formed from the gas mixture and an amorphous carbon layer is formed, 0055 and Fig. 3); 
flowing ammonia into the processing volume and contacting the carbon film with the ammonia (performing hydrogen implantation in-situ by flowing a hydrogen containing gas such as NH3, 0057 and 0060, such that the carbon film will be contacted with the ammonia); 
and 
reintroducing the carbon-containing precursor and the carrier gas into the processing volume to deposit a second portion of the carbon film (where after ion implantation the amorphous carbon film is deposited again, 0065 and Fig. 3, such that the carbon-containing precursor and the carrier gas will be reintroduced into the chamber or processing volume to deposit a second portion of the film).
Godet teaches flowing the hydrocarbon and an inert gas such as argon or helium to the chamber (0049 and 0051). They teach that other carrier gases such as nitrogen and nitric oxide, hydrogen, ammonia, a mixture of hydrogen and nitrogen, or combinations thereof may also be used to control the density and deposition rate of the amorphous carbon layer (0051), indicating that the use of these other carrier gases during deposition is optional, such that ammonia is not required to flow during deposition. They provide an example of flowing propene as the hydrocarbon and argon as the inert gas (0055). They teach that examples of the implantation gas mixture include hydrogen, ammonia, water, and the like (0060). They teach that in some cases, inert gas, such as helium or argon may be used as the implantation gas mixture (0060). They teach that an inert gas such as nitrogen, argon, He, Xe, Kr, and the like can also be used with the hydrogen containing gas (0061). Therefore, they teach that the deposition process requires a hydrocarbon and an inert gas, whereas the implantation process can be used with a hydrogen containing gas alone such as ammonia. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have terminated the flow of the carbon-containing precursor and the flow of the inert gas prior to supplying the ammonia because Godet indicates that during implantation the hydrocarbon precursor does not flow and that an inert gas is optional such that when flowing only ammonia, no other gas is needed such that by stopping flow of the hydrocarbon and inert gases and then initiating ammonia flow it will provide the desired gases to the chamber. Further, since during deposition the flow of ammonia is optional, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have terminated the flow of ammonia after ion implantation and before initiating flow of the hydrocarbon and inert gases because it will also provide the desired gases to the chamber. 
Godet does not teach applying a first RF bias to a substrate support to generate the plasma. Godet teaches using the carbon film as a hardmask (0013). 
Venkatasubramanian teaches a method of processing a substrate that includes flowing a hydrocarbon-containing gas mixture into a processing volume of a processing chamber having a substrate positioned on an electrostatic chuck (abstract). They teach generating plasma at the substrate level by applying a first RF bias to the electrostatic chuck to deposit a diamond-like carbon film on the substrate (abstract). They teach using the carbon layer as a hardmask (0052). They teach that the process provides a carbon film that is amorphous in nature (0025). Therefore, Venkatasubramanian teaches depositing an amorphous carbon layer for use as a hardmask onto a substrate by plasma using a hydrocarbon-containing gas mixture where plasma is generated by applying a first RF bias to a substrate support.
From the teachings of Venkatasubramanian, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Godet to have generated the plasma by supplying a first RF bias to the substrate support because Venkatasubramanian teaches that such a process is suitable for generating plasma when depositing an amorphous carbon layer onto a substrate for use as a hardmask using a hydrocarbon-containing gas mixture such that it will be expected to provide the desired and predictable result of successfully generating the plasma for the deposition process. 
Regarding claim 10, Godet in view of Venkatasubramanian suggest the process of instant claim 8. Godet teaches flowing ammonia gas for the implantation, where the process is a plasma process (0057 and 0063). Therefore, the ammonia will be in the form of a plasma gas, which is considered to be a gas.
Regarding claim 11, Godet in view of Venkatasubramanian suggest the process of claim 8. Godet further teaches supplying the hydrocarbon compound at a flow rate of between about 200 sccm and about 3000 sccm or between about 400 sccm and about 2000 sccm (0055), such that the flow rate overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 15, Godet in view of Venkatasubramanian suggest the process of claim 8. Godet further teaches using acetylene as the carbon-containing precursor (0049). 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Godet in view of Venkatasubramanian as applied to claim 8 above, and further in view of Xu, US 10,121,506 B1.
	Regarding claims 9 and 13, Godet in view of Venkatasubramanian suggest the process of claim 8. As discussed above for claim 8, Godet teaches exposing the carbon film to ammonia for implanting hydrogen into the film (abstract and 0060). They teach that choosing a proper range of ion implantation energy to implant suitable amount of hydrogen ions into the amorphous layer as film with the desired properties may be obtained (0059). 
	They do not teach how long the ammonia is flowed or introduced into the chamber.
As discussed above, Xu teaches performing a hydrogen and nitrogen plasma implantation process into a carbon film, where ammonia can be used as a gas, and where the amount of hydrogen implanted increases with increased implantation time, and where the time for implanting is 2.6 seconds or less or 1.5 seconds (abstract, Col. 2, lines 40-51, Col. 2, line 67 through Col. 3, line 4, Col. 3, lines 27-30, Col. 6, line 65 through Col. 7, line 10, Col. 8, lines 12-47).
	From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Godet in view of Venkatasubramanian to have optimized the time the implantation to be within the claimed range from the time range of 1.5 seconds so as to have provided a film with the desired properties because Godet teaches that the film properties are dependent on the hydrogen concentration and Xu teaches that the hydrogen concentration is dependent on the time duration of the process, where 1.5 seconds is indicated as being a suitable time for implanting hydrogen into a carbon film, such that by optimizing the time of the process to be within the claimed range it is expected to provide a sufficient amount of hydrogen in the film. Further, since ammonia flows/is introduced during the implantation process, the time that the ammonia flows/is introduced will be equivalent to the implantation time. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Godet in view of Venkatasubramanian as applied to claim 8 above, and further in view of Bobek, US 2019/0172714 A1.
	Regarding claim 12, Godet in view of Venkatasubramanian suggest the process of claim 8. Godet teaches that during deposition the substrate temperature may be controlled between about 300°C and about 800°C where the hydrocarbon flows between about 200 sccm and about 3000 sccm, the inert gas (carrier) flows between about 200 sccm and about 10,000 sccm, the RF power is between about 400 W to about 2000 W, and the pressure is about 1 Torr to about 20 Torr (0055). They teach that the spacing between the substrate and the showerhead may be controlled at about 200 mils to about 1000 mils (0055). Godet further teaches depositing the first amorphous carbon film to a thickness between about 10 nm and about 100nm followed by performing ion implantation and then repeating the deposition/implantation cycle (0065, Fig. 3, and Fig. 5A-E). 
	They do not teach how long the carbon precursor is introduced.
	Bobek teaches a method of depositing an amorphous carbon film by PECVD and implanting a dopant or inert species into the film, where the film is used as a hardmask layer (abstract and 0009). They teach depositing the amorphous carbon film using a temperature in the range of 100°C to about 700°C, a pressure of about 1 Torr to about 20 Torr, a hydrocarbon-containing gas flow rate from about 100 sccm to about 5,000 sccm, an inert gas flow rate ranging from about 0 sccm to about 10,000 sccm, and an RF power between 1,000 W and about 2,000 W (0047). They teach that the spacing between the top surface of the substrate and the gas distribution showerhead may be set to between about 200 mils and about 1000 mils (0047). They teach that a dilution gas flow rate can be 0 sccm (0047). They teach that the above process parameters provide a typical deposition ate for the amorphous carbon film in the range of about 100 Å/minute to about 5,000 Å/minute (0047). Therefore, Bobek teaches depositing an amorphous carbon film with a temperature, hydrocarbon flow rate, RF power, and inert gas flow rate overlapping the range of Godet and a pressure and substrate/showerhead spacing equivalent to that of Godet, where they indicate that such parameters typically provide a deposition rate of about 100 Å/minute to about 5,000 Å/minute.
	From the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the process of Godet in view of Venkatasubramanian will have a deposition rate similar to that of Bobek because they provide similar deposition parameters such that the deposition rate will expect to be in a range of about 100 Å/minute to about 5,000 Å/minute. Therefore, when depositing a first carbon film to a thickness of 10-100 nm, the deposition time will range from about 1.2-600 seconds such that the carbon-containing precursor will be introduced for a time period overlapping the claimed range so as to deposit a film having the desired thickness prior to ion implantation. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 14, Godet in view of Venkatasubramanian suggest the process of instant claim 8. Godet teaches using the film for a hardmask (0013). They teach repeating the deposition/implantation process until a desired thickness of multiple hydrogen implanted amorphous carbon layers are formed (0065).
	They do not teach the final thickness of the hydrogen implanted amorphous carbon layers.
Bobek teaches a method of depositing an amorphous carbon film by PECVD and implanting a dopant or inert species into the film, where the film is used as a hardmask layer (abstract and 0009). They teach that it is desirable for the doped amorphous carbon layer to have a thickness between about 10 Å and about 50,000 Å (0077 and claims 16, 19, and 20), such that the thickness is about .001 to 50 microns. They also teach that the amorphous carbon hardmask may be deposited to a thickness which corresponds to the subsequent etching requirements of the underlayer, where the amorphous carbon hardmask has a thickness of between about 0.5 and about 1.5 microns, such as about 1.0 microns (0055).
From the teachings of Bobek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Godet in view of Venkatasubramanian to have deposited the amorphous carbon hardmask layer to a thickness of about 0.001 to 50 microns or about 1.0 microns because Bobek indicates that suck thickness ranges are desirable for an amorphous carbon hardmask such that it will be expected to provide a suitable thickness for the hardmask layer. Therefore, in the process of Godet in view of Venkatasubramanian and Bobek, the final thickness of the carbon film overlaps or is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 2010/0032639 A1 (hereinafter Xu ‘639) in view of Venkatasubramanian, US 2018/0358222 A1.
	Regarding claim 8, Xu ‘639 teaches forming a carbon-based reversible resistance switching material (abstract). They teach that the carbon layer can be DLC (0018, 0020, 0034, and 0082). They teach depositing a single layer of carbon-based material having a thickness between about three monolayers to about five monolayers and then thermally annealing the carbon-based material (0054). They teach repeating the process until the carbon layer have the desired thickness (0054). They teach that the annealing can be done in an environment that includes a gas (0057). They teach that the carbon layer can be doped with nitrogen by annealing in a nitrogen source such as ammonia (0057). They teach that the carbon layer may be formed by PECVD (0082). They teach annealing at a temperature between about 540-750°C (0055).
	They do not teach how the carbon film is formed by PECVD. 
Venkatasubramanian teaches a method of processing a substrate (a method of forming a diamond-like carbon film on a substrate, abstract), comprising: 
flowing a carbon-containing precursor and a carrier gas into a processing volume having a substrate positioned therein (flowing a hydrocarbon-containing gas mixture into a processing volume where the hydrocarbon-containing mixture includes an inert gas, i.e. a carrier gas since it is mixed with the hydrocarbon gas and because gases are introduced through a gas distribution assembly such that they will be carried into the chamber together, 0036, 0066, and Fig. 1A, where the film is formed on a substrate, 190, located in the processing volume, 0036, 0076, Fig. 1A-B, and Fig. 3) and
generating a plasma in the processing volume by applying a first RF bias to a substrate support to deposit a first portion of a carbon film onto the substrate (generating a plasma at the substrate level by applying a first RF bias to an electrostatic chuck to deposit DLC on the substrate, abstract).
They teach that the process may be carried out at temperatures ranging from -50°C to 600°C (0026). They teach that the hydrocarbon gas mixture can include various dilution gases including NH3 (0072), indicating that ammonia can be flowed to the processing volume. They teach that the process is a PECVD process (0023).
From the teachings of Venkatasubramanian, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Xu ‘639 to have formed the DLC film using the PECVD process of Venkatasubramanian because Venkatasubramanian provides a process of depositing a DLC film by PECVD and Xu ‘639 indicates it is desirable to form a DLC film by PECVD such that it will be expected to provide a suitable film for the switching material of Xu ‘639. Further, since Xu ‘639 teaches annealing at 540-750°C using ammonia and Venkatasubramanian teaches that the process can be performed at -50-600°C, where ammonia can be flowed to the processing volume, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the annealing and deposition processes in the same processing volume because the processing volume is capable of achieving a temperature range overlapping the range required for annealing, flowing the required annealing gas (ammonia), and it will provide the desired benefit of negating the need to expose the substrate to the atmosphere or breaking vacuum which will improve the cleanliness and speed of the process. Therefore, in the process of Xu ‘639 in view of Venkatasubramanian, a carbon-containing precursor and a carrier gas (inert gas) will be flowed into a processing volume having a substrate positioned therein, a plasma will be generated by applying a first RF bias to a substrate support to deposit a first portion of the carbon film on the substrate, an annealing step will be performed by flowing ammonia gas into the processing volume and contacting the carbon film with ammonia, and then additional carbon film layers will be deposited by reintroducing the carbon-containing precursor and the carrier gas into the processing volume to deposit a second portion of the carbon film, where the process is repeated until the desired thickness is formed. Further, since carbon film deposition does not occur during annealing and annealing is only indicated as requiring ammonia, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have terminated the flow of the carbon-containing precursor and the flow of the carrier gas (inert gas) because such gases are not needed during annealing. Similarly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also terminated the flow of ammonia after annealing because ammonia is not indicated as being required during carbon deposition since it is optional. 
Regarding claim 10, Xu ‘639 in view of Venkatasubramanian suggest the process of claim 8, where, as discussed above, ammonia is provided during a thermal anneal such that it will remain in a gaseous state, i.e. not a plasma state. 
Regarding claim 11, Xu ‘639 in view of Venkatasubramanian suggest that process of claim 8. Venkatasubramanian further suggests flowing the carbon-containing precursor at a rate of from about 100 sccm to about 200 sccm (0049), such that it is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 15, Xu ‘639 in view of Venkatasubramanian suggest that process of claim 8. Venkatasubramanian further suggests using acetylene as the hydrocarbon compound (0069).
	

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2010/0093187 A1 in view of Chiao, US 2019/0293850 A1 and Rosslee, US 2014/0263173 A1.
	Regarding claim 16, Lee teaches a method of processing a substrate (methods for depositing an amorphous carbon layer on a substrate, abstract and 0014), comprising: 
flowing a carbon-containing precursor and a first carrier gas into a processing volume having a substrate positioned therein, wherein a ratio of the carbo-containing precursor gas to the first carrier gas is about 2:1 to about 1:2 (introducing a hydrocarbon source and a plasma initiating gas into the processing chamber with the hydrocarbon gas, where a substrate is positioned in the processing chamber, 0014, and where since the plasma-initiating gas is introduced into the chamber with the hydrocarbon source and gasses are flowed through the showerhead, 0029 and Fig. 3, the plasma-initiating gas is considered a carrier gas since it will carry the hydrocarbon source through the showerhead so as to be introduced into the processing volume, and where the hydrocarbon compound and plasma-initiating gas flow ratio from about 1:100 or greater, for example from about 1:100 to 100:1, such as from about 1:10 to about 10:1, 0043, such that the ratio overlaps the claimed range); 
generating a plasma in the processing volume by applying a first RF bias to a substrate support to deposit a first portion of a carbon film onto the substrate, wherein the first portion of the carbon film has a thickness with a range of about 100 A to about 500 A (where plasma is generated by connecting the substrate support pedestal to a source of RF frequency, 0031, such that a first RF bias will be applied to the support for generating the plasma for deposition, 0050, where the film is deposited in cycles, where an individual cycle may deposit amorphous carbon material from about 1 A to about 1000 A, 0054, overlapping the claimed range), 
flowing the carbon-containing precursor gas and a second carrier gas into a processing volume to deposit a second portion of carbon film onto the substrate, and wherein the second portion of the carbon film has a thickness with a range of about 5 A to about 30 A (where a pause step is provided and then deposition continues to deposit another cycle of carbon film such that the carbon film and plasma-initiating/carrier gas will again be flowed to the processing volume to deposit the second portion of the film, where the thickness per cycle is from about 1 A to about 1000 A such that the subsequent film will be deposited to a thickness overlapping the claimed range, 0054, and where the ratio of the hydrocarbon compound and plasma-initiating/carrier gas overlaps the claimed range, 0043).
Lee teaches that the hydrocarbon and plasma-initiating gas, i.e. carrier gas, may be introduced at a hydrocarbon compound to plasma-initiating gas flow ratio from about 1:100 or greater, for example from about 1:100 to 100:1, such as from about 1:10 to about 10:1 for the amorphous carbon deposition (0043). Therefore, the ratio of the carbon-containing precursor gas and the first and second carrier gases will overlap the claimed ranges. 
They teach using the carbon layer as a hardmask layer (0071). They teach repeating the cycles until the desired film thickness is achieved (0054).
	They do not teach changing the hydrocarbon to plasma-initiating gas between the first and second portions of the carbon film.
	Chiao teaches forming optical interference coatings having “n” bilayers of a DLC coating to influence residual stress, hardness, and adhesion strength of the DLC coating (abstract and 0040). They teach that DLC typically contains a significant fraction of sp3 bonds, and those with high sp3 content also exhibit higher hardness values, but have high internal stress (0028). They teach that increasing the sp2 content lowers the internal stress, but also decreases the hardness (0028). They teach that it is difficult to prepare a single layer DLC coating the exhibits both high hardness and low compressive stress properties (0028). They teach forming the bilayer so that the first DLC layer 112 has a higher modulus of elasticity and a higher sp3 content, i.e. is harder, than a second DLC layer 114 that has a lower modulus of elasticity and a lower sp3 content (0035 and Fig. 2A-B). They teach that the first DLC layer 112 is disposed over and contacts the second DLC layer 114, such that the first DLC layer 112 is exposed to the external environment (0035). They teach that the lower modulus of elasticity of the second DLC layer 114 functions to alleviate internal stress, and aids in allowing the DLC layer to adhere more readily to underlying materials (0035). They teach depositing the DLC coatings by PECVD using radio frequency (0042). They teach that the deposition gas includes a hydrocarbon such as acetylene and an inert gas such as helium, argon, etc. (0043). They teach that increasing the amount of inert gas in the mixture or reducing the amount of hydrocarbon gas in the mixture reduces the modulus of elasticity or hardness of the resulting DLC layer, where it is desirable for the gas mixture forming the second DLC layer 114 to have at least 50% of an inert gas (0043). Therefore, they indicate adjusting the hydrocarbon to inert gas ratio between the first and second layers to provide the desired properties. They teach that deposition parameters such as the hydrocarbon content in the gas mixture and the deposition time (for thickness) for each DLC layer in the bilayer can be adjusted for a specific application, where a desired hardness for the DLC layer exposed to the external environment can be achieved by controlling the hydrocarbon content and/or thickness of the DLC layer (0044). Therefore, Chiao teaches optimizing the properties of a PECVD deposited carbon coating by applying multiple layers and changing the ratio of hydrocarbon gas to inert gas, where one layer desirably is formed with a gas mixture having at least 50% inert gas so as to form a layer having a lower modulus and hardness. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the other layer using a gas mixture with less than 50% inert gas because it will result in forming a layer having a higher modulus and higher hardness so as to balance the properties of the DLC coating as indicated by Chiao.
	Rosslee teaches forming an amorphous carbon layer by applying plasma to a gas mixture comprising a hydrocarbon compound and an inert gas (abstract, 0036, 0038-0039, and 0042). They teach using the amorphous carbon film as a hardmask (0011, 0020, and Fig. 4). They teach that a well selected combination of the ratio of inert as to hydrocarbon compound supplied in the gas mixture may be utilized to adjust the deposited carbon film with the desired stress level and index of refraction and absorption coefficient (0041). They teach that stress in the hardmask layer may result in stress induced line edge bending and/or line breakage (0007). They teach treating the amorphous carbon film to have desired mechanical properties, such as hardness and a suitable range of stress (0020). Therefore, Rosslee teaches that it is desirable to balance the stress and hardness in a carbon film for use as a hardmask, where the appropriate ratio of inert gas and hydrocarbon compound can be used to adjust the stress level.
	From the teachings of Chiao and Rosslee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee to have deposited the carbon layer by using a hydrocarbon/inert gas mixture where a layer has a concentration of inert gas in the mixture of greater than or equal to 50% and the subsequent layer has a concentration of inert gas of less than 50% because Chiao suggests that such a process provides a carbon coating having a balance of stress and hardness and Rosslee indicates that when forming a carbon layer as a hardmask it is desirable to balance the stress and hardness of the film, where providing the appropriate ratio of inert gas and hydrocarbon compound can be used to adjust the stress level such that it will be expected to provide the desired and predictable result of forming a carbon hardmask film having both desirable stress values and desirable hardness values. Therefore, in the process of Lee in view of Chiao and Rosslee, since the film are deposited in a cycle with alternating hydrocarbon to inert gas ratios, the claimed first portion of the carbon film is considered the portion where the concentration of the hydrocarbon to inert gas is less than 50% and the second portion is considered the portion where the concentration of the inert gas is greater than 50% so as to provide a carbon-containing precursor gas to carrier gas ratio overlapping the claimed ranges. As noted above, the thicknesses for each of the films also overlaps the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claims 17 and 19, Lee in view of Chiao and Rosslee suggest the process of claim 16. Lee further teaches that the plasma-initiating/carrier gas may be helium or argon (0012 and 0042). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first and second carrier gases could be interchangeably selected from argon and/or helium so as to provide the first and second gases being the same or alternatively the first carrier being helium and the second carrier being argon because both gases are indicated as being suitable plasma-initiating gases or carrier gases such that it will be expected to provide the plasma as desired.
Regarding claim 18, Lee in view of Chiao and Rosslee suggest the process of claim 16. Lee further teaches that the carbon-containing precursor gas is acetylene (0053).
Regarding claim 20, Lee in view of Chiao and Rosslee suggest the process of instant claim 16. Lee further teaches that the deposition cycles are repeated to provide an amorphous carbon layer having a thickness from about 1 nm to about 1500 nm, i.e. 0.001 to 1.5 microns (0054). Therefore, the thickness of the film will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chiao and Rosslee as applied to claim 16 above, and further in view of Kim, KR 100855464 B1.
	The citations to Kim, KR 100855464 B1 are in reference to the machine translation provided by Espacenet.
	Regarding claim 17, Lee in view of Chiao and Rosslee suggest the process of claim 16, wherein the first portion of the film is formed with an inert gas ratio of less than 50% to provide a film having a high hardness and modulus and the second portion of the film is formed with an inert gas ratio of greater than 50% so as to form a film with a lower hardness and modulus so as to balance the stress and hardness of the film. Lee further teaches that the plasma-initiating gas may be helium or argon (0012 and 0042). 
	They do not teach that the first carrier gas is helium and the second carrier gas is argon.
	Kim teaches a method of depositing an amorphous carbon film using argon or helium as a raw material and a cross-shaped hydrocarbon compound for use as a hardmask or a low dielectric (pg. 1). They teach providing a vaporized raw material to a reaction chamber together with helium or argon and supplying plasma (pg. 3). They teach that the hardness and modulus of the deposited amorphous carbon film are larger when helium gas is used than when argon gas is used as the additive gas (pg. 4).
	From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee in view of Chiao and Rosslee to have used helium as the carrier gas for forming the first portion of the film and argon for forming the second portion of the film because the first portion of the film is desirably harder with a larger modulus than the second and Kim teaches that using helium gas during plasma deposition of carbon provides a carbon film with a higher hardness and modulus than when using argon such that it will be expected to provide the desired and predictable result of forming the first and second portions of the carbon film with the desired hardness and modulus ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718